Case: 6:17-cv-00157-CHB-HAI Doc #: 95 Filed: 10/17/18 Page: 1 of 10 - Page ID#: 763




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION AT LONDON

                                         Electronically Filed

  DAVID WILSON, as Administrator of the
  Estate of Lisa Noble, Deceased, Plaintiff
                                                     C.A. No.: 6:17-00157-CHB-HAI

                                                    OBJECTION AND RESPONSE OF
                                                    PLAINTIFF TO DEFENDANTS’
                                                    MOTION FOR LEAVE TO TAKE
  VS.                                               DEPOSITIONS OF SELENA MOORE,
                                                    TAMMY SAYLOR AND DR. DAVID
                                                    DOUGLAS, OR IN THE ALTERNATIVE,
                                                    FRCP 37 MOTION TO PROHIBIT
                                                    TESTIMONY AND/OR USE OF
                                                    STATEMENTS BY THE
                                                    AFOREMENTIONED
  BEACON TRANSPORT, LLC and
  TERRAN COOPER, Defendants




           Comes the Plaintiff, by counsel, in response to Defendants’ Motion For Leave to Take

 Depositions of Selena Moore, Tammy Saylor, and Dr. David Douglas, or in the Alternative,

 FRCP 37 Motion to Prohibit Testimony and/or Use of Statements by the Aforementioned

 (Docket No. 93), stating the following Objection and Response per the Civil Minutes at Docket

 No. 90:
Case: 6:17-cv-00157-CHB-HAI Doc #: 95 Filed: 10/17/18 Page: 2 of 10 - Page ID#: 764



                       I. The Motion at Bar is Not Properly Before this Court.

         Defendants failed to comply with the Orders of this Court to place its Motion for Leave

 to depose three witnesses in this case some roughly six (6) months after the fact witness

 discovery deadline passed before the Court. The Motion should be denied given that:

                  A.       A Motion was permitted filed per the Orders contained within the Civil

 Minutes issued following the September 25, 2018 teleconference with the Court (Docket No.

 90). That Motion was precisely limited by the Court. The Civil Minutes ordered: “Defendants’

 request to take certain fact discovery depositions after the April 2, 2018 fact discovery deadline

 is DENIED. However, on or before October 10, 2018, Defendant is granted leave to file a motion

 to take the depositions of Selena Moore, Tammy Saylor, and Dr. David Douglas.” Emphasis

 added. No Motion for addressing the “alternative relief” of sanctions was permitted.1

                  B.       Attached is Exhibit A – Defense Dispute Submission in which the

 defense summarized the issues to be brought before the Court in the teleconference of September

 25, 2019. Nowhere within the defense’s submission is any FRCP 37 sanction requested or

 addressed.

                  C.       The pending Motion was not filed prior to the expiration of the Ordered

 deadline of April 2, 2018. This issue was raised for Motion in Mid-September, 2018. It is in no

 way timely or in compliance with the scheduling Order. The Scheduling Order entered August

 14, 2017 at Docket No. 12 states:




 1
  This is not the first occasion with respect to Defendants’ pending discovery Motion that this Court’s Orders were
 violated in regard to this process. The Court’s Order at Docket No. 89 was initially violated with the defense’s
 submission of Exhibit A. That submission exceeded the number of pages permitted to summarize this dispute. The
 Court addressed this issue and accepted the submission with caution to counsel as to the local rules governing
 discovery disputes and Motions.

                                                          2
Case: 6:17-cv-00157-CHB-HAI Doc #: 95 Filed: 10/17/18 Page: 3 of 10 - Page ID#: 765



        1(e). “Fact discovery shall be completed by April 2, 2018. No later than October

        15, 2018, the parties shall complete all discovery, including fact and expert

        discovery”.

        The Order further states:

        “[n]o extensions of the deadlines set in this order, or those contained in the

        separate pretrial conference order also entered this date shall be granted unless an

        appropriate motion is filed prior to expiration of the deadline in question, and

        upon a showing of good cause beyond the control of counsel in the exercise of

        due diligence”.


  II. No Good Cause Beyond the Control of Counsel Exists – These Witnesses Were Known
       by the Defense prior to Litigation and Their Roles Were Publicly Documented.

        The Motion before the Court fails to show any good cause beyond the control of counsel

 in the exercise of due diligence in the prosecution of this case. As a result, the Motion should be

 denied. The record of this matter documents that each of the witnesses at bar were known to the

 defense, as was their specific role in the tragedy in which Ms. Noble lost her life:

                A.      Tammy Saylor and Selena Moore were listed as witnesses on the police

 report of this crash at P. 5, attached herein as Exhibit B – Police Report Naming Moore and

 Saylor.

                B.      The claim made by Defendants on page 2 of the pending Motion that

 Selena Moore’s witness statement did not allude “in any way to supporting a punitive damage

 claim and or pain and suffering claim” is untrue. Her witness statement was taken in writing by

 the Kentucky State Police on the date of the crash as part of the official investigation of this

 crash, and that statement is attached hereto as Exhibit C – Moore KSP Witness Statement. In



                                                   3
Case: 6:17-cv-00157-CHB-HAI Doc #: 95 Filed: 10/17/18 Page: 4 of 10 - Page ID#: 766



 this witness statement, which the defense also possessed prior to close of fact discovery in April

 of 2018, Ms. Moore stated in pertinent part: “I was driving on I-73 towards Corbin ahead I seen

 and semi-trailer stopped in the middle of the road, when a car came driving about 60-65 mph

 toward that semi. The driver did not brake until right on the semi, she whipped the wheel when

 she did she clipped the truck. My girlfriend and I immediately pulled to the shoulder an ran

 toward the wrecked car. Upon arriving to the scene we managed to get the door open. My

 g/f Tammy Saylor covered her with a blanked and took her pulse, she was breathing, but

 sort of a gurgle. Tammy talked to her until paramedics arrived. The truck driver had no

 flashers on, no triangles. He put the equipment out after the collision. He began videoing

 the accident and arguing with paramedics. Being very disrespectful, especially in these

 circumstances.”

                C.     That claim made by the Defendants on page 2 of the pending Motion

 asserting that Tammy Saylor’s witness statement did not allude “in any way to supporting a

 punitive damage claim and or pain and suffering claim” is also untrue. That witness statement

 was also taken in writing by the Kentucky State Police on the date of the crash as part of the

 official investigation of this crash. That statement is attached hereto as Exhibit D – Saylor KSP

 Witness Statement. In her witness statement, which the defense possessed prior to close of fact

 discovery in April of 2018, Ms. Saylor stated in pertinent part: “I was travelling on I-75 towards

 Corbin when we came up on a stalled semi truck stopped in the left lane with no flashers or

 triangles. A white car passed us going around 60 mph. The car didn’t break until right upon the

 semi. The car did a small steer the the right clipped the semi. We pulled over I ran to the

 victim took her pulse and she was breathing. I covered her up. The truck driver then turned




                                                  4
Case: 6:17-cv-00157-CHB-HAI Doc #: 95 Filed: 10/17/18 Page: 5 of 10 - Page ID#: 767



 on his flashers and put out triangles. 911 was called EMS and officers arrived within minutes.

 The truck driver during this time was videoing and saying things to EMS”.

                   D.       The statement on Page 3 of the defense brief before the Court that the KSP

 statements of Ms. Saylor and Ms. Moore are statements that “dealt with the speed and position

 of the vehicles in issue” materially omits reference to content that is at the very heart of this

 dispute2. That omitted content from these two KSP witness statements details the suffering that

 Ms. Noble endured as she struggled for her life after the crash and before EMS arrived: the

 taking of a pulse, Ms. Saylor was talking to Ms. Noble after the crash, Ms. Noble was having

 gurgled breathing, witnesses got Ms. Noble a blanket. That omitted content also documents the

 condemnable conduct of Defendant truck driver Cooper at the scene upon which a claim for

 punitive damages is partly based: he was witnessed videotaping during this rescue and

 disrespectfully arguing with Ms. Noble’s paramedics as she suffered towards her impending

 death. The Defendants knew the true meaning and materiality of these witnesses to this case and

 their defenses from the moment they received the police report in this case. They most certainly

 knew this materiality upon the first full read of Ms. Saylor and Ms. Moore’s KSP statements, as

 well as when the Motion at bar was both drafted and filed.

                   E.       As to additional actual knowledge of Ms. Saylor and Ms. Moore’s roles in

 this case, the Defendants identified Ms. Saylor and Ms. Moore on their FRCP 26 disclosures as

 having “knowledge concerning the accident” at Docket no. 19-1 filed of record on August 24,

 2017 – roughly 8 months prior to the close of fact discovery.

                   F.       Plaintiff disclosed in Interrogatory Answers, pertinent portions of which

 are attached as Exhibit E – Plaintiff’s Int Answers filed on September 25, 2017 that: Ms.


 2
   This is the case despite that counsel included copies of the Saylor and Moore statements collectively as an exhibit
 to the pending Motion. For ease of the Court in review, they have been separated as separate exhibits hereto.

                                                           5
Case: 6:17-cv-00157-CHB-HAI Doc #: 95 Filed: 10/17/18 Page: 6 of 10 - Page ID#: 768



 Noble suffered physical pain, fright and mental/emotional suffering before her death from

 injuries sustained in the crash. See Response to Int. No. 2. Tammy Saylor and Selena Moore,

 who are listed on the collision report saw the collision and they were with Lisa after the collision

 occurred. They would have discoverable facts regarding this matter. See Response to Int. 18.

 Plaintiff explained that Lisa Noble was not killed upon impact. She was still breathing after the

 collision when persons who stopped tried to help her and prayed with her, she responded when

 she was urged to breath. She later died at the hospital. See Response to Int. No. 26. Plaintiff

 also made very specific pleadings of fact in her Complaint3. (Docket No. 1). The claim that

 Plaintiff attempted to conceal parts of its theory on damages is disproven by the record.

                   G.       Dr. David Douglas was identified in medical records produced in

 discovery by Plaintiff with Plaintiff’s September 25, 2017 discovery responses – notably a year

 to date before the recent telephonic conference with His Honor concerning this dispute. This

 witness was Ms. Noble’s attending physician on her date of death. Defendants had the records of

 Dr. Douglas’ care for well over six (6) months prior to the close of fact discovery in April of

 2018. No due diligence has been shown concerning meaningful and available efforts to depose

 Dr. Douglass in the Defendants’ Motion. Dr. Douglas’ employer could have been deposed to

 obtain his address information. Skip tracing could have been performed. Medical licensure




 3
   Plaintiff specifically pled allegations of fact at paragraphs 4.52 through 4.55 that: Ms. Noble could hear
 subsequent to the collision. Ms. Noble could see subsequent to the collision. Ms. Noble responded to direction to
 breath subsequent to the collision. Ms. Noble suffered conscious pain and suffering subsequent to the collision. The
 Complaint (Docket No. 1) specifically further pled at paragraphs 4.56 through 4.62 that: following the collision,
 Mr. Cooper exited his vehicle holding a phone. That when Mr. Cooper exited his vehicle, he instructed persons
 attempting to assist Ms. Noble to get away from her and her vehicle. When Mr. Cooper instructed persons
 attempting to assist Ms. Noble to get away from her vehicle, Ms. Noble was alive within it. When Mr. Cooper
 instructed persons attempting to assist Ms. Noble to get away from her vehicle, at least one of those persons was
 praying with Ms. Noble while awaiting the arrival of an ambulance. When Mr. Cooper exited his vehicle after the
 crash, he claimed that Ms. Noble caused the collision to persons attempting to assist Ms. Noble. This pleading by
 Plaintiff put Defendant on notice at the outset of this case of the issues of conscious pain and suffering and the
 claims against Mr. Cooper for his conduct while Ms. Noble’s attempted rescuers prayed with and comforted her.

                                                          6
Case: 6:17-cv-00157-CHB-HAI Doc #: 95 Filed: 10/17/18 Page: 7 of 10 - Page ID#: 769



 contact information also could have been obtained. This witness could have been deposed

 anywhere in the Country. There are certainly other efforts that could have been, but were not

 elected undertaken by the defense to depose this witness.



        III. Due Diligence Was Neither Shown Nor Exercised by the Defendants.

        No due diligence has been shown relative to the pursuit of these depositions:

        A.      Defendants did not state specific actions it took to pursue depositions of Ms.

 Saylor, Ms. Moore and Dr. Douglas. There is no detail as to what was done in pursuit of this

 discovery between February and through the expiration of the fact discovery deadline in Mid-

 April 2018 in their Motion. Calls were allegedly made, with no detail disclosed to the Court as

 to who made them, to where they were made, or how many calls were made. Detail disclosing

 the good faith diligence undertaken to depose these witnesses is missing from the record.

        B.      There is no substantive detailing of actions of an investigator to track these

 witnesses and talk to them in 2018 after fact discovery closed in the record upon which this

 Motion is based. There is only a bald claim that an investigator was hired, without further

 explanation of what that investigator did or did not do. There is no supporting investigator

 affidavit. No notice of deposition or subpoena has been produced for any deposition that the

 defense attempted to set prior to the running of fact discovery. There is no affidavit or

 meaningful accounting in support of these bald assertions of actions taken that provide a factual

 basis for a legal finding of good cause from anyone, including counsel. The defense has shown

 nothing as having been done with respect to any attempt to depose Dr. Douglas in its Motion

 during fact discovery. Given the foregoing, no good cause can exist for the taking of these

 depositions.



                                                  7
Case: 6:17-cv-00157-CHB-HAI Doc #: 95 Filed: 10/17/18 Page: 8 of 10 - Page ID#: 770




     IV. Excess Disclosure Was Made of Witness Materials; Defendants Did not Act Timely.

          Plaintiffs made disclosure of investigative interview materials and notes relating to Ms.

 Saylor and Ms. Moore on June 19, 2018 and appropriate expert disclosures were timely made.

          A,       Plaintiff’s experts cited facts relied upon in regard to witnesses of the accident in

 their expert reports. See the 321 pages of documents field herewith in pertinent part of those

 disclosures as Exhibit F - Plaintiff’s Expert Disclosures. As opposed to presenting expert

 files and materials in deposition after defense disclosures were made, so as to provide

 information Plaintiff had concerning the witnesses in issue, Plaintiff supplemented Rule 26(A)

 disclosures in this case supplying its actual work product of investigator interviews and

 investigative notes. Plaintiff did so fifty-seven (57) days prior to the date that the defense expert

 reports were due in this case. The materials in issue were trial preparation materials created by

 investigators at the request of the Plaintiff in anticipation of litigation – work product. Plaintiff

 still voluntarily supplemented its disclosures with the statements of these witnesses so as to give

 the materials relied upon by the experts to the defense in toto as opposed in the manner in which

 they were cited in the relevant expert reports45.


 4
   To the extent that the Defendant may be arguing that Plaintiff failed to formally supplement FRCP (26)(A)
 disclosures by publishing its work product of investigative interviews and notes to the defense, the docket reflects
 that Plaintiff duly filed a notice of Supplementation of its disclosures in the record at Docket No. 71 on June 19,
 2018.
 5
   The work-product doctrine protects an attorney's trial preparation materials from discovery to preserve the integrity
 of the adversarial process. See Hickman v. Taylor, 329 U.S. 495, 510–14, 67 S.Ct. 385, 91 L.Ed. 451 (1947). Work
 product “protects ‘the files and the mental impressions of an attorney ... reflected, of course, in interviews,
 statements, memoranda, correspondence, briefs, mental impressions, personal beliefs, and countless other tangible
 and intangible ways [,]’ prepared in anticipation of litigation.” A. Michael's Piano, Inc. v. FTC, 18 F.3d 138, 146 (2d
 Cir.) (quoting Hickman v. Taylor, 329 U.S. 495, 510–11, 67 S.Ct. 385, 393, 91 L.Ed. 451 (1947)), cert. denied, *428
 513 U.S. 1015, 115 S.Ct. 574, 130 L.Ed.2d 490 (1994). To determine whether a document has been prepared “in
 anticipation of litigation,” and is thus protected work product, we ask two questions: (1) whether that document was
 prepared “because of” a party's subjective anticipation of litigation, as contrasted with ordinary business purpose;
 and (2) whether that subjective anticipation was objectively reasonable. United States v. Roxworthy, 457 F.3d 590,

                                                           8
Case: 6:17-cv-00157-CHB-HAI Doc #: 95 Filed: 10/17/18 Page: 9 of 10 - Page ID#: 771



          B.       The Defendants’ delay in bringing this matter before the Court is grounds for

 denial of the relief requested alone. The delay involved in the Motion before the Court does not

 simply relate to the April fact deadline. Had there had been diligent efforts to depose these

 witnesses, the Motion in issue should have been brought earlier than it was – as opposed to

 AFTER all expert witnesses were disclosed in the case on August 15th. Defendants could have:

 moved for the discovery in issue upon receipt of Plaintiff’s disclosures and the materials in June,

 moved for an extension of trial deadlines at that time, or moved to hold its disclosures and

 further expert discovery in abeyance pending ruling on whether it could take supplemental fact

 discovery then. They did not. Instead, Defendants chose to send their experts what counsel chose

 of the witness interviews and investigator notes provided for use in their reports. This case has

 now proceeded through extensive and expensive expert depositions (save for one to be

 completed on October 22nd in accordance with Orders at Docket No 90). As a result of its own

 delay, the Defendants are now improperly attempting to move In Limine against eye witnesses

 and expert witnesses in this matter under the guise of a FRCP 37 dispute.



                                                   V. Conclusion.

          The Motion at bar should fail. It is not properly before this Court. It fails to show any

 good cause beyond the control of counsel in the exercise of due diligence in the prosecution of

 this case as to why the discovery sought was not timely taken. The claim that there was no

 awareness that Ms. Saylor and Ms. Moore’s testimony would support claims for pain and

 suffering and punitive damages claims of record does not prove true whatsoever. Defendants did

 nothing material in pursuit of the deposition of Dr. Douglas. Last, no harm accrued to the


 594 (6th Cir.2006). All statements and notes in issue were created in anticipation of this litigation, and or and in
 regard to this litigation.

                                                            9
Case: 6:17-cv-00157-CHB-HAI Doc #: 95 Filed: 10/17/18 Page: 10 of 10 - Page ID#: 772



 Defendants as a result of any action of the Plaintiff; the defense’s own inaction and delay are at

 the heart of their concerns. For the reasons set forth above, it is respectfully requested of the

 Court that the Court deny the Motion at bar, entering the Order filed herewith providing this

 relief.



                                                 Respectfully submitted,



                                                 _ /s/Timothy D. Lange___________
                                                 Timothy D. Lange
                                                 BENSON, RISCH & LANGE, PLLC
                                                 401 W. Main Street, Suite 2150
                                                 Louisville, Kentucky 40202
                                                 Telephone: (502) 583-8373

                                                 D. Randall Jewell
                                                 JEWELL LAW OFFICE, PLLC
                                                 P.O. Drawer 670
                                                 Barbourville, Kentucky 40906
                                                 Telephone: (606) 546-9714

                                                 Billy J. Taylor
                                                 TAYLOR LAW OFFICE, PLLC
                                                 110 Knox Street, Suite A
                                                 Barbourville, Kentucky 40906
                                                 Telephone: (606) 545-0224

                                                 ATTORNEYS FOR PLAINTIFF


                                            CERTIFICATE

           It is hereby certified that on the foregoing was filed October 16, 2018 with the Clerk of

 the Court by using the CM/ECF system, which will send a notice of electronic filing to all

 counsel of record.

                                                 /s/ Timothy D. Lange
                                                 TIMOTHY D. LANGE

                                                   10
